Guerrt, J.
“The motion for new trial being based wholly on the general grounds as to the sufficiency of the evidence to support the verdict, and there being apparently no effort to brief the evidence in accordance with the requirements of the Civil Code, § 6093. [Code of 1933, § 70-305], (the paper filed as a brief of the evidence being apparently a full transcript of a stenographic report of the questions put to the witnesses and their answers), the judgment overruling the motion for new trial must be affirmed, under repeated rulings of the Supreme Court and of this court. *865Whitaker v. State, 138 Ga. 139 (4 a) (75 S. E. 254), s. c. 11 Ga. App. 208 (7), 213 (75 S. E. 258); Trueheart v. State, 13 Ga. App. 661 (2, 3) (79 S. E. 755); Crumpton v. State, 7 Ga. App. 841 (68 S. E. 334).” Robinson v. State, 17 Ga. App. 375 (86 S. E. 1072); Price v. High, 108 Ga. 145 (33 S. E. 956), and cit. “We say now, as we said then, that we will not consider any case where it depends solely upon the evidence and that evidence is not briefed according to law. Of course, if points of law are made in the record which could be decided without reference to the evidence, we will decide them.” Price v. High, supra; Anderson v. Daniel, 137 Ga. 635 (2) (73 S. E. 1051); Carlisle v. Ray, 133 Ga. 223 (65 S. E. 408); Davis v. Gray, 163 Ga. 271 (136 S. E. 81); Adams v. State, 175 Ga. 98 (165 S. E. 125); Smith v. Ray, 93 Ga. 253 (18 S. E. 525). The purported brief of evidence in this case contains forty-six typewritten pages of questions and answers, objections and colloquies of counsel, and documentary evidence. It being apparently the stenographic report, without the slightest attempt to comply with the rule, we are bound by the decisions cited above. Therefore the order of the judge overruling the motion for new trial must be

Affirmed.


Broyles, C. J., and MacIntyre, J., concur.